DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/4/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-10, 13-16 and 19-24 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2012/0148806 A1) to Dubey et al.  (hereinafter Dubey).
	Dubey is directed toward cement boards that may include water resistant additives.  Dubey discloses at paragraph [0021] that a cement board having water resistance.  Dubey discloses at paragraph [0022] that the board has a core and a first and second surface.  Dubey discloses at paragraph [0022] that the core layer includes a cement binder.  Dubey discloses at paragraph [0037] that the cement composition has Portland cement.  Dubey discloses at paragraph [0037] that a pozzolanic material may be included at 25% to 60% of the weight of the mixture.  Dubey discloses at paragraph [0135] that water resistant additives, performance additives, such as a water soluble alkaline earth salt may be added to the binder slurry.   Dubey discloses at paragraph [0171] that sodium citrate is added for water resistance of 0.2% by weight that is less than 5% of the pozzolan materials.  Dubey discloses at paragraph [0038] that an accelerator or retarder may be included.  Dubey discloses at paragraph [0038] that an aggregate may be included.  Dubey discloses at paragraph [0039] that the mix may include fly ash.  Dubey discloses at paragraph [0055] that lightweight fillers may be added to reduce weight.  Dubey discloses at paragraph [0062] that gypsum may be included.  Dubey discloses at paragraph [0067] that slag may be added.  Dubey discloses at paragraph [0067] that silica fume, metakaolin and slag in addition to fly ash may be added as a pozzolan material.  Dubey discloses at paragraph [0097] that sulfonate may be added.  Dubey discloses at paragraph [0135] that an alkaline metal salt may be added for water resistance properties.  Dubey discloses at paragraph [0004] that polystyrene beads are added for weight reduction.  Dubey discloses at paragraph [0106] that expanded plastic beads may be used.  Dubey discloses each and every element as arranged in claims 1-10, 13-16 and 19-24.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





8.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over by (US 2012/0148806 A1) to Dubey et al.  (hereinafter Dubey) in view of the teachings of (US 2010/0197818 A1) to Sweat et al.  (hereinafter Sweat).
Dubey is directed toward cement boards that may include water resistant additives.  Dubey discloses at paragraph [0021] that a cement board having water resistance.  Dubey discloses at paragraph [0022] that the board has a core and a first and second surface.  Dubey discloses at paragraph [0022] that the core layer includes a cement binder.  Dubey discloses at paragraph [0037] that the cement composition has Portland cement.  Dubey discloses at paragraph [0037] that a pozzolanic material may be included at 25% to 60% of the weight of the mixture.  Dubey discloses at paragraph [0135] that water resistant additives, performance additives, such as a water soluble alkaline earth salt may be added to the binder slurry.   Dubey discloses at paragraph [0171] that sodium citrate is added for water resistance of 0.2% by weight that is less than 5% of the pozzolan materials.  Dubey discloses at paragraph [0038] that an accelerator or retarder may be included.  Dubey discloses at paragraph [0038] that an aggregate may be included.  Dubey discloses at paragraph [0039] that the mix may include fly ash.  Dubey discloses at paragraph [0055] that lightweight fillers may be added to reduce weight.  Dubey discloses at paragraph [0062] that gypsum may be included.  Dubey discloses at paragraph [0067] that slag may be added.  Dubey discloses at paragraph [0067] that silica fume, metakaolin and slag in addition to fly ash may be added as a pozzolan material.  Dubey discloses at paragraph [0097] that sulfonate may be added.  Dubey discloses at paragraph [0135] that an alkaline metal salt may be added for water resistance properties.  Dubey discloses at paragraph [0004] that polystyrene beads are added for weight reduction.  Dubey discloses at paragraph [0106] that expanded plastic beads may be used.  
Sweat is directed toward cement boards that may include water resistant additives.  Dubey and Sweat are both directed toward cement boards that may include water resistant additives and therefore are analogous art.   Sweat teaches at paragraph [0122] that the cement may be used to create a board.  Sweat teaches at paragraph [0089] that water resistant agents such as stearic acid and other types of fatty acids may be used.  Sweat teaches at paragraph [0085] that a polysaccharide may be included.  Sweat teaches at paragraph [0016] that gypsum and fly ash may be added.  Sweat teaches at paragraph [0030] that pozzolan of fly ash, expanded clay , silica fume, slag and metakolin may be added.  Sweat teaches at paragraph [0038] that expanded PS may be used to reduce weight.  Sweat teaches one would be motivate to select any known effect form of water repellency to improve the performance of the cement board.   
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Dubey in view of the teachings of Sweat to select functionally equivalent known performance additives  for cement boards known in the industry to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-24.




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766